Citation Nr: 1019672	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
October 1974, including service in the Republic of Vietnam.  
The appellant seeks benefits as the Veteran's surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in April 1990.

2.  The Veteran and the appellant were divorced in October 
2005.

3.  The appellant was not the lawful spouse of the Veteran at 
the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's 
surviving spouse for the purpose of establishing entitlement 
to VA DIC benefits have not been met.  38 U.S.C.A. §§ 101(3), 
103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service- connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In this case, notice was not provided to the appellant prior 
to the initial adjudication of her claim in March 2007.  She 
was, however, provided with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify, and the requirements outlined in Hupp in the February 
2007 statement of the case.  

Despite this deficiency, the Board concludes that the error 
was harmless, as the appellant may not legally be classified 
as the Veteran's surviving spouse, and is therefore 
ineligible for DIC benefits.

For similar reasons, the Board need not discuss whether VA 
satisfied its duties to assist the appellant.  The record 
includes the October 2005 divorce decree demonstrating that 
the appellant and the Veteran were divorced at the time of 
his death in September 2006, as well as numerous written 
statements from the appellant demonstrating that she was 
aware that she and the Veteran were not legally married at 
the time of his death.

Inasmuch as the Board in this decision finds that the law, 
and not the evidence, is dispositive in this case, the VCAA 
is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002); 15 Vet. App. 143 (2001).

DIC

VA death benefits may be paid to a surviving spouse who was 
married to the Veteran:  (1) one year or more prior to the 
Veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2009).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the Veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2009).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.50 (2009).  A wife is a person 
whose marriage to the Veteran meets the requirements of 
38 C.F.R. § 3.1(j); 3.50(a) (2009).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  

The appellant contends that she is entitled to VA death 
benefits based upon her status as a surviving spouse of the 
Veteran.  In contradictory written statements, she has both 
acknowledged that she and the Veteran were divorced at the 
time of his death in September 2006, and stated that she was 
unaware that they had been divorced at the time of his death.  
Regardless of the legal status of their marriage at the time 
of the Veteran's death, she argues that she is entitled to 
DIC benefits because she put up with the Veteran for so many 
years, including enduring physical abuse that she believed 
was related to his service-connected PTSD, which was 
evaluated as 100 percent disabling at the time of his death.

The record reflects that the Veteran and the appellant were 
married in April 1990.  An October 2005 divorce decree from 
the Circuit Court of the City of Newport News, Virginia, 
shows that the appellant and the Veteran were separated on or 
about June [redacted], 2004, and that the parties had lived separate 
and apart without cohabitation and without interruption for 
more than one year.  The decree additionally shows that 
process was served upon the appellant, and that she 
responded.  

The Veteran submitted the divorce decree to VA in November 
2005.

In April 2006, the RO informed the appellant that it proposed 
to terminate her apportionment of the Veteran's award due to 
the termination of her marriage to the Veteran.  In an April 
2006 response to the proposal to terminate her apportionment 
of the Veteran's benefits, the appellant acknowledged that 
her divorce from the Veteran became final on October [redacted], 
2005.  In June 2006, the RO terminated the award of the 
apportionment.

The Veteran died in September 2006.  There is no evidence of 
record demonstrating that the Veteran and the appellant had 
reconciled or remarried at the time of his death.  In a 
February 2006 statement of financial status, the Veteran 
indicated his marital status as "not married."  In April 
and June 2006 statements, the appellant referred to the 
Veteran as her "ex-husband."  Additionally, a September 
2006 certificate of death lists the Veteran's marital status 
as "divorced."

The appellant submitted her initial application for DIC 
benefits in September 2006.  She indicated on her claim form 
that she was the Veteran's spouse.  In response to a question 
regarding whether she had lived with the Veteran from the 
date of the marriage to the date of his death, she checked 
the box marked "yes," and included a written statement 
indicating that she had lived with the Veteran while still 
married to him.  She additionally acknowledged, however, that 
she and the Veteran had been separated.  She provided the 
reason for the separation as being due to her having needed 
to stay with her father, who was ill, as his primary care 
giver.

The appellant also submitted a claim for burial benefits in 
September 2006.  On the application form, she indicated that 
another individual had paid the burial expenses.  September 
2006 records from a private funeral home demonstrate that the 
Veteran's brother bore the costs of his burial.  

The appellant's claim for DIC and burial benefits was denied 
in October 2006.  The RO denied the appellant's claims on the 
bases that she was not lawfully married to the Veteran at the 
time of his death, and that she had not paid the expenses 
associated with the Veteran's burial.  

In a November 2006 statement, the appellant acknowledged that 
she had not paid the expenses associated with the Veteran's 
burial.  She added that the reason she had not paid was 
because the Veteran had named his brother as the beneficiary 
of his policy from the Post Office.  In this statement she 
additionally asserted that at the time of the Veteran's 
death, she had not been aware that she and the Veteran had 
been divorced.

In February 2007, the appellant submitted an additional claim 
of entitlement to DIC benefits.  This claim was denied in a 
March 2007 decision.  The RO reiterated that her claim was 
being denied because she was not legally married to the 
Veteran at the time of his death, she could not be considered 
the Veteran's "surviving spouse," and therefore was not 
eligible for DIC benefits.

In April 2007 and September 2008 written statements, the 
appellant acknowledged that she and the Veteran had been 
divorced at the time of his death.  Despite the divorce, she 
again argued that she was entitled to DIC benefits, as a 
result of the abuse she had endured while married to the 
Veteran.

The record clearly establishes that the Veteran and the 
appellant were divorced at the time of his death in September 
2006.  Although in her November 2006 statement the appellant 
claimed that she had not known that she and the Veteran had 
been divorced, the evidence of record clearly belies this 
assertion.  In numerous written statements both pre- and 
postdating the November 2006 correspondence, the appellant 
acknowledged that she and the Veteran had been divorced.  The 
October 2005 divorce decree demonstrates that the appellant 
was notified of and responded to the Veteran's petition for 
divorce.  Additionally, after being notified by VA in April 
2006 that the RO proposed to terminate her award of an 
apportionment of the Veteran's benefits as a result of their 
divorce, the appellant submitted a statement responding to 
the proposal to terminate the apportionment.  Because the 
record clearly demonstrates that the appellant knew she was 
not married to the Veteran at the time of his death, her 
November 2006 assertion that she did not know about the 
divorce is not credible.

The appellant claims that the Veteran was emotionally and 
physically abusive to her during their marriage and that 
their separation was due to her attempt to leave the abusive 
relationship.  Despite the reasons for their separation, the 
appellant and the Veteran's marriage was terminated in an 
October 2005 divorce.  The termination of the marriage 
resulted in the termination of the appellant's eligibility 
for recognition as the Veteran's surviving spouse.  Because 
the appellant and the Veteran were not married at the time of 
his death, she is not entitled to DIC benefits, regardless of 
the reasons for the divorce.

The appellant's arguments in support of entitlement to DIC 
benefits essentially constitute a theory of equitable relief.  
Although the Board denies her claim as a matter of law as 
lacking legal merit, the Board is sympathetic to her claim.  
The Board, however, is without authority to grant her claim 
on an equitable basis and instead is constrained to follow 
the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 
2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Secretary 
of VA, however, has discretionary equitable power to provide 
relief, and the appellant is free to apply to the Secretary 
of VA and request that he exercise his discretionary 
authority to grant her claim on an equitable basis.  See 38 
U.S.C.A. § 503 (West 2002); 38 C.F.R. § 2.7 (2008); see also 
Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992); Taylor, 
Harvey.  If the appellant decides to seek such equitable 
consideration by the Secretary, she may want to consider 
contacting her representative for assistance.


ORDER

Entitlement to DIC benefits is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


